United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 



Inventor: Satoshi Kan				:
Patent No. D952,250				:
Issue Date: May 17, 2022			:		Decision on Petitions
Application No. 35/510,277			:		
Filing Date: March 6, 2020			:
Attorney Docket No. YK10605US		:


This is a decision on a petition under 37 C.F.R. § 1.182 filed March 17, 2022, which requests the Office transfer a a certified copy of Japanese Application No. 2019-024114 from the file wrapper of Application No. 35/510,285 to the file wrapper for this application.  This is also a decision on a petition under 37 C.F.R. § 1.182 filed on the same date, which requests expedited consideration of the other petition.

The petition under 37 C.F.R. § 1.182 to transfer a certified copy of the Japanese application is dismissed.

The petition to expedite is granted.

Any request for reconsideration must be submitted within TWO (2) MONTHS from the mail date of this decision.  No further petition fee is required for the request.  Extensions of time under 37 C.F.R. § 1.136(a) are NOT permitted.  The reconsideration request should be titled “Renewed Petition under 37 C.F.R. § 1.182.”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

This application is related to Application No. 35/510,277.  

This application and Application No. 35/510,277 claim priority to Application No. 2019-024114 filed in Japan on October 29, 2019.

Applicant filed a set of documents (“First Set”) on February 8, 2021, including the following documents:

(1)	A page titled “Submission of Certified Copy of Priority Document” (“Submission Page”) stating a certified copy of the Japanese application is enclosed,
(2)	A page titled “Translation of Priority Certificate,” and
(3)	An 8-page certified copy of the Japanese application.

Applicant filed a second set of documents (“Second Set”) on the same date that appear to be identical to the documents in the First Set except for small differences in the signature corresponding to the certificate of mailing on each page.  Differences between the signatures include the fact the first two letters in the handwritten signature on the Submission Page in the

First Set are taller than the first two letters in the handwritten signature on the Submission Page in the Second Set.  The Submission Pages in both sets list a “Serial No.” of “35/510,285,” a confirmation number of 4472, and the docket number for Application No. 35/510,285.

The Office scanned both sets of documents into the file wrapper for Application No. 35/510,285.

The petition asserts the Office improperly scanned both sets in the file wrapper for Application No. 35/510,285 due to an “unknown error” that “presumably occurred at the USPTO.”  

Both Submission Pages filed February 8, 2021, list the application number and docket number for Application No. 35/510,285.  Therefore, the Office’s entry of both sets of documents into the file wrapper for Application No. 35/510,285 was proper.

The petition includes a copy of the two sets of documents that the petition asserts were mailed to the Office.  The Submission Page for one of the sets lists a “Serial No.” of “35/510,277,” a confirmation number of 2499, and the docket number for Application No. 35/510,277.  The record fails to establish the Submission Page was filed on February 8, 2021, because the Submission Page is different than both of the Submission Pages received by the Office.  The Office acknowledge the requested relief would be warranted if one of the Submission Pages received on February 8, 2021, had listed a serial number of 35/510,277.

In view of the prior discussion, the Office will not transfer any of the papers filed on February 8, 2021, from the file wrapper for Application No. 35/510,277.  

If applicant wishes for the file wrapper for this application to include a certified copy of the Japanese application, applicant should file a certified copy for this application along with, if applicable, a grantable petition under 37 C.F.R. § 1.55(f).

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1  			Document Code “PET.OP” should be used if the request is filed electronically.  
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		
401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Petitions Attorney Steven Brantley at (571) 272-3203.

/Charles Steven Brantley/

Charles Steven Brantley
Senior Petitions Attorney
Office of Petitions





    
        
            
        
            
    

    
        1 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.